EXHIBIT 10.4

2020 AWARD FORMULA

FOR THE

2020 KEY OFFICERS INCENTIVE PLAN

The 2020 Key Officers Incentive Plan (the “Plan”) provides cash Awards to
Participants based on achievement of Performance Objectives for a specified
Performance Period. Capitalized terms not defined in this document have the
meaning ascribed under the Plan.

Participants in the Plan are the Section 16 Officers of the Company. There are
separate Award Formulas under the Plan for Corporate Participants and Profit
Center Participants. Under both formulas, a Participant’s Award is calculated by
reference to the Target Percentage of the Participant’s base salary at the end
of the Performance Period. The Award Formulas and each Participant’s Target
Percentage are determined by the Committee.

For the Performance Period commencing January 1, 2020 and ending December 31,
2020, Awards under the Plan will be determined by achievement of the following
Performance Objectives.

 

Participant Type

  

Performance Objectives

   Relative
Weight

Corporate Participants

   Return on Capital Employed (ROCE)    60%    Cash Flow    40%

Profit Center Participants

   Return on Capital Employed (ROCE)    60%    Free Cash Flow (FCF)    40%

Award Formula for Corporate Participants

ROCE and Cash Flow for Corporate Participants are calculated as follows:

ROCE =                     Earnings Before Interest and Taxes
(EBIT)                    

Net Property Plant and Equipment (PP&E) + Working Capital1,2

1 Quarterly averaging of Net PP&E and Working Capital

2 Working Capital, excluding cash and current maturities of long-term debt, as
presented on the Company’s December 31, 2020 Consolidated Balance Sheet

Cash Flow = Earnings Before Interest Taxes Depreciation and Amortization
(EBITDA) ± Change in Working Capital1 + Non-Cash Impairments – Capital
Expenditures

1 Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2019 to December 31, 2020, as reflected on the Company’s
Consolidated Balance Sheets



--------------------------------------------------------------------------------

Achievement of ROCE and Cash Flow targets for Corporate Participants is
determined by the Company’s aggregate 2020 financial results. Financial results
from acquisitions are excluded from calculations in the year of acquisition.
Financial results from businesses divested during the year will be included in
the calculations; however, the ROCE and Cash Flow targets relating to the
divested businesses will be prorated to reflect only that portion of the year
prior to the divestiture. Financial results from businesses classified as
discontinued operations will be included in the calculations. Financial results
will exclude (i) certain currency and hedging-related gains and losses,
(ii) gains and losses from asset disposals, and (iii) items that are outside the
scope of the Company’s core, on-going business activities.

ROCE and Cash Flow shall be adjusted for all items of gain, loss or expense for
the fiscal year, as determined in accordance with standards established under
Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in footnotes to the financial
statements in the Company’s 2019 10-K; (iii) related to the impact of the
coronavirus outbreak on the Company’s operations; (iv) related to the disposal
of a segment of a business; or (v) related to a change in accounting principle.

Achievement targets and payout percentages for Corporate Participants’ ROCE and
Cash Flow are set forth below. No Awards are paid for ROCE achievement below
30 % or Cash Flow below $425 million. The ROCE and Cash Flow payouts are each
capped at 150%. Payouts will be interpolated for achievement levels falling
between those set out in the schedule.

2020 Corporate Targets and Payout Schedule

 

ROCE         Cash Flow

Achievement

  

Payout

       

Achievement

  

Payout

< 30%

   0%       <$425M    0%

30%

   50%    Threshold    $425M    50%

37%

   100%    Target    $500M    100%

44%

   150%    Maximum    $575M    150%

Award Formula for Profit Center Participants

ROCE and FCF for Profit Center Participants are calculated as follows:

ROCE =                             EBIT                                     

        Net PP&E + Working Capital1, 2

1 Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

2 Working Capital excludes cash, current maturities of long-term debt, and
balance sheet items not directly related to on-going Profit Center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred tax assets and liabilities, and dividends payable.

 

2



--------------------------------------------------------------------------------

FCF = EBITDA (adjusted for currency effects) ± Change in Working Capital1 +
Non-Cash Impairments – Capital Expenditures

1 Change in Working Capital from December 31, 2019 to December 31, 2020,
excluding cash, current maturities of long-term debt, and balance sheet items
not directly related to on-going Profit Center activity, such as interest
receivable and payable, income tax receivable and payable, current deferred
taxes assets and liabilities, and dividends payable.

Achievement of ROCE and FCF targets for Profit Center Participants is determined
by aggregate 2020 financial results for the Profit Centers for which the
Participant is responsible. Financial results from acquisitions are excluded
from calculations in the year of acquisition. Financial results from businesses
divested during the year will be included in the calculations; however, the ROCE
and FCF targets relating to the divested businesses will be prorated to reflect
only that portion of the year prior to the divestiture. Financial results from
businesses classified as discontinued operations will be included in the
calculations. Financial results will exclude (i) results from non-operating
branches, (ii) certain currency and hedging-related gains and losses,
(iii) gains and losses from asset disposals, (iv) items that are outside the
scope of the Company’s core, on-going business activities or relating to any
other special events or change in business conditions, and (v) the impact of
corporate allocations.

ROCE and FCF shall be adjusted for all items of gain, loss or expense for the
fiscal year, as determined in accordance with standards established under
Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in footnotes to the financial
statements in the Company’s 2019 10-K; (iii) related to the impact of the
coronavirus outbreak on the Company’s operations; (iv) related to the disposal
of a segment of a business; or (v) related to a change in accounting principle.

Financial results for each Profit Center may include a critical compliance
adjustment, ranging from a potential 5% increase for exceptional safety
performance to a 20% deduction for critical compliance failures.

Achievement targets and payout percentages for the Profit Center Participant’s
ROCE and FCF are set forth below. No Awards are paid for achievement below 80%
of the ROCE and FCF targets. The ROCE and FCF payouts are each capped at 150%.
The payout will be interpolated for achievement levels falling between those set
out in the schedule.

2020 Profit Center Targets

 

     ROCE Target   FCF Target

Specialized Products + Furniture, Flooring & Textile Products

   45.6%   $318.9M

 

3



--------------------------------------------------------------------------------

2020 Profit Center Payout Schedule

 

 

Achievement

       

Payout

<80%

      0%

80%

   Threshold    60%

100%

   Target    100%

125%

   Maximum    150%

Sample Calculation

For Corporate and Profit Center Participants, the Award is calculated by
multiplying the Participant’s salary, Target Percentage, the relative weight of
the Performance Objective, and the payout percentage for each Performance
Objective. The sample calculation below assumes a Participant with a base salary
of $500,000, a Target Percentage of 80%, a ROCE payout of 120%, and a Cash
Flow/FCF payout of 80%:

 

Performance

Objective

   Participant’s
Base Salary    Participant’s
Target %   Relative
Weight   Payout
Percentage   Award

ROCE

   $500,000    80%   60%   120%   $288,000

Cash Flow/FCF

   $500,000    80%   40%   80%   128,000            

 

        Total Award:   $416,000

 

4